Case 7:20-cv-05774-KMK-PED Document 21 Filed 02/09/21 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Southern District of New York [|
oe Miranda Pacchiana )
Plaintiff )
V. ) Case No. 20-cv-05774
Adam Savage )
Defendant )

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

Tam admitted or otherwise authorized to practice in this court, and J appear in this case as counsel for:

plaintiff Miranda Pacchiana

Date: 02/09/2021 so Co

ttorney ’s signature

Jordan Rutsky #4278610

Printed name and bar number
Merson Law, PLLC
950 Third Avenue, 18th Floor
New York, New York 10022

Address

jrutsky@mersonlaw.com

E-mail address

(212) 603-9100

Telephone number

(347) 441-4171
FAX number
